Title: Thomas Jefferson to Thomas A. Holcombe, 26 November 1813
From: Jefferson, Thomas
To: Holcombe, Thomas A.


          Sir Poplar Forest Nov. 26. 13.
          Presuming that Saturdays & Sundays are vacation days at your school I ask the favor of you to permit my grandson Francis Eppes and his cousin Baker to pass them with me at this place. they shall be returned again on Monday morning. and as I shall have to ask the same favor of you again at the end of the ensuing week which I shall stay here,
			 I will conform exactly to the hours of sending for them and returning them, if you will be so good as to prescribe them.
			 should yourself, on those or any other days be able to make it
			 convenient c to call on me here, I shall be happy to see you, & pray you to accept the assurance of my great respect.
          Th:
            Jefferson
        